Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svezhentseva et al. (Materials Today: Proceedings 2017, 4, 11430-11436).
Claims 1 and 2: Svezhentseva et al. teaches composite materials which are a mixture of poly(ethylene oxide) [referred to as polyethylene glycol (PEG)] and a polyanionic metal cluster (abstract).  The poly(ethylene oxide) or polyethylene glycol (these terms refer to the same material) is exemplified as having a weight average molecular weight of 40,000 Daltons which necessarily means that there are at least 4 ethylene oxide monomer units.  The polyanionic metal clusters include those taught in section 2.2 of Svezhentseva et al.  One such exemplified cluster is Na4[{Re6Te8}(CN)6] which anticipates the polyanionic metal cluster of claim 1 as well as formula AnM6Xi8La6 with variable A equal to Na, variable n equal to 4, variable M equal to Re, variable Xi equal to a chalcogen atom (Tellurium), and variable La equal to CN which is necessarily an organic ligand given that Applicants specifically state that variable La in claim 3 includes CN.  Section 2.2 of Svezhentseva et al. teaches mixing a 1:1 mass ratio of metal cluster with polymer to afford a nanocomposite.  Because, the PEO taught by Svezhentseva et al. is a linear PEO and the metal clusters include the same types of clusters claimed by Applicants, it necessarily follows that the interactions between the uncharged PEO and the metal clusters would be limited to non-covalent, or weak, interactions between the PEO polymer chains and the metal clusters, thereby satisfying claim 1.  The PEO polymers and metal clusters each lack any complementary groups which would partake in covalent bonding. 
Claims 5, 7, and 8: The PEG employed by Svezhentseva et al. is a linear PEO polymer, thereby anticipating claims 5, 7, and 8.
Claim 9: Section 2.2 of Svezhentseva et al. teaches preparing a solution of dissolved alkali metal salts of the polyanionic metal clusters and then mixing said solutions with the hydrophilic polymer.  The act of mixing the solution and solid material together as taught by Svezhentseva et al. can be referred to a dipping step; that is, adding the solid polymer powder to the solution is a step where the solid polymer powder is dipped into the solution of polyanionic metal cluster, thereby satisfying claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Svezhentseva et al. (Materials Today: Proceedings 2017, 4, 11430-11436) as applied to claim 1.
Svezhentseva et al. is concerned with metal cluster-containing materials with reduced cytotoxicity so that such materials may be employed in biological applications including X-ray tornography and photodynamic therapy agents as well as bioimaging agents (introduction section).  The PEG-coated cluster complexes taught by Svezhentseva et al. are shown to be less cytotoxic than their non-coated cluster complexes (abstract).  Because of these teachings, it would have been obvious to one having ordinary skill in the art to have considered the use of the PEG-coated cluster materials prepared therein as photodynamic therapy agents.  Employing such materials as photodynamic therapy agents inherently means that they would be exposed to triplet oxygen (ground state oxygen) so as to generate singlet oxygen and treat infected cells.  Such a process satisfies all of the limitations of claim 23. 

Allowable Subject Matter
Claims 3, 4, 6, 10-12, and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Svezhentseva et al. is believed to represent the closest prior art.  However, the materials taught by Svezhentseva et al., do not read on the structural limitations of the metal cluster and the PEO polymer of claims 3, 4, 6, and 16-20.  Additionally, Svezhentseva et al. does not teach a method for preparing the nanocomposite material in the manner of claim 10, or a method of using the nanocomposites taught therein in the manner of claims 21 and 22.  Last, Svezhentseva et al. is not concerned with preparing any devices, let alone a photonic device which satisfies claims 11 and 12. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766